Citation Nr: 1008946	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  03-25 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure or as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  On remand, the Board ordered that the 
Veteran be afforded a new VA examination since the absence of 
documented hearing loss in service is not fatal to a service 
connection claim under Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Despite these instructions, the July 2009 VA 
examiner found hearing loss was not related to service based 
on the lack of hearing loss in service.  Given this error, 
and given that the examiner failed to discuss the possible 
issue of continuity of hearing loss with the Veteran, as was 
also instructed in the previous Remand, a new VA examination 
is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any 
attempts to get federal records '"until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Here, the claims file contains at least 
two Social Security Administration (SSA) reports indicating 
that the Veteran applied for, and was denied, SSA disability 
benefits.  These records are not yet associated with the 
claims file and must be obtained before a final decision on 
these claims can be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete SSA 
records.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

2.  Schedule the Veteran for a new VA 
audiological examination.  The entire 
claims file must be made available to 
the VA examiner.  Pertinent documents 
should be reviewed, including service 
treatment records, VA and private 
treatments records, and the statements 
of the Veteran.  The examiner should 
conduct a complete history and physical 
and offer an opinion as to whether 
bilateral hearing loss at least as 
likely as not is related to the 
Veteran's noise exposure during 
military service or to any other 
incident of service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

The examiner must state whether the 
Veteran reports a continuity of hearing 
problems since service and acknowledge 
such statements made by the Veteran, if 
any, in offering the opinion.  The 
examiner must provider a complete 
rationale for any stated opinion, and 
is also advised that the absence of 
hearing loss at the time of discharge 
from service is not sufficient reason, 
by itself, to find no nexus between 
noise exposure in service and the 
current hearing loss.

3.  The VA examination report and 
opinion should be reviewed to assure 
compliance with these instructions.

4.  After completing the above action, 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

